Day, J.
Tbe attorney-general makes the point that the defendants have waived their right to be heard upon appeal, by satisfying the judgments entered against them. The position, we think, is well taken.
Courts, aside from the exceptional case of an appeal taken under the statute by the State, do not determine mere abstract questions. If the judgment in this case had been one of imprisonment, and the defendants had served out the period of imprisonment, it seems clear that they could not afterward prosecute an appeal from the judgment, for the reason that they could derive no benefit from a reversal.
By voluntarily paying a fine imposed upon them they stand in the same relation to the law as they would have done'if they had served their period of imprisonment. All that can be said for them is that they have paid money in mistake of their legal rights. If the money need not have been paid they have clearly made a mistake of law. If, upon this appeal, the judgment should be reversed, they could not recover it, and hence they could derive no benefit from the appeal.
The judgment of the court, upon appeal, would determine a mere abstraction.
Besides, it is inconsistent to yield a voluntary obedience to a judgment of a court, and afterward appeal therefrom. The cases cited by appellants, State v. Tate, 22 Iowa, 140; State v. Potter, 28 id. 558; State v. Hufford, id. 396, do not sustain their position.
The defendant in a criminal case, as well as in a civil case, must prosecute his appeal in the manner prescribed by law. It would not be claimed that a criminal could appeal without serving the notices prescribed in section 4907 of the Revision, nor that he could appeal after the expiration of the time limited in the statute. The law fully protects his rights; but to that end he must avail himself of the provisions of the law, in the manner which the law points out.
The appeal is
Dismissed.